 



Exhibit 10.2
SUPPLEMENT TO EMPLOYMENT AGREEMENT
     This Supplement to the Employment Agreement (as defined below) effective as
of the 9th day of December, 2005 (the “Supplement Agreement”) is made between
WILLIAM S. CREEKMUIR (the “Executive”) and SIMMONS COMPANY (p/k/a THL BEDDING
HOLDING COMPANY), a Delaware corporation, (“Holdings”) and SIMMONS BEDDING
COMPANY (p/k/a SIMMONS COMPANY), a Delaware corporation, along with its
subsidiaries, parents, joint ventures, affiliated entities, and includes its
successors and assigns or any such related entities (the “Company”). In
consideration of the payment in Section 1 below, and pursuant to Section 14 of
the Executive’s Employment Agreement made as of December 19, 2003 (“Employment
Agreement”), the Executive, Holdings and the Company hereby acknowledge and
agree that this Supplement Agreement shall amend and supplement the Executive’s
Employment Agreement. The Executive, Holdings and the Company also acknowledge
and agree that this Supplement Agreement specifically supersedes Sections 5, 6,
7, and 9.5 of the Employment Agreement in their entirety and Sections 14 and 19
of the Employment Agreement, but only for the purposes of interpretation of this
Supplement Agreement and only then to the extent the terms and conditions of
Sections 14 and 19 conflict with this Supplement Agreement, so that such terms
and conditions shall have no further force or effect as of the effective date of
this Supplement Agreement. Sections 14 and 19 of the Employment Agreement
continue to be in full force and effect with respect to the interpretation of
the remaining terms of the Employment

8



--------------------------------------------------------------------------------



 



Agreement (other than Section 5, 6, 7 and 9.5) and the revisions set forth in
this Supplement Agreement do not apply to the same. The parties agree to the
following:
1. Consideration: In consideration for the execution by the Executive of this
Supplement Agreement, Company is increasing the Executive’s Salary by $1,000 to
$391,000 effective as of the 9th day of December, 2005. The Executive
acknowledges the receipt and sufficiency of this consideration.
2. Restrictive Covenants.
     a. Definitions: Unless otherwise specifically defined herein, each term
used herein that is defined in the Employment Agreement shall have the meaning
assigned to such term therein.
          (1) “Business of the Company” means the highly competitive business of
developing, manufacturing, marketing, distributing, and/or selling sleep
products, including mattresses, foundations, changing pads and covers, and
bedding components for the same.
          (2) “Competitive Business(es)” include any firm, partnership,
corporation, joint venture and/or any other entity and/or person, including but
not limited to Sealy Corporation, Serta International, Spring Air Company,
Select Comfort Corporation, Tempur-Pedic International, Inc., King Koil
Licensing Company, Inc., and/or any licensee of such entity, that develops,
manufactures, markets, distributes, and/or sells any of the sleep products
described in Section 2.a.(1).
          (3) The Executive’s “Job Duties” are those duties set forth in
Section 2 of the Employment Agreement and those duties as may from time-to-time
reasonably be prescribed by the Company during the period of Executive’s
employment with the Company.
          (4) “Customers” means any firm, partnership, corporation and/or any
other entity and/or person that purchased or purchases from the Company any of
the sleep products described in Section 2.a.(1).
          (5) “Customer Prospects” means any firm, partnership, corporation
and/or any other entity and/or person that was reasonably expected by the
Company to purchase from the Company any of the sleep products described in
Section 2.a.(1).
          (6) “Vendors” means any individual and/or entity that provided goods
and services to the Company.
          (7) “Material Contact” means personal contact or the supervision of
the efforts of those who have direct personal contact with Customers, Customer
Prospects, or Vendors in an effort to initiate or further a business
relationship between the Company and such Customers, Customer Prospects, or
Vendors.
          (8) “Confidential Information” means information about the Company and
its Customers, Customer Prospects, and/or Vendors that is not generally known
outside of the Company, which the Executive learned or will learn of in
connection with the Executive’s employment with the Company. Confidential
Information may include without limitation: (1) the Company’s business policies,
finances, and business plans; (2) the Company’s financial projections, including
but not limited to, annual sales forecasts and targets and any computation(s) of
the market share of Customers and/or Customer Prospects; (3) sales information
relating to the Company’s product roll-outs; (4) customized software, marketing
tools, and/or supplies that the Executive was provided access to by the

9



--------------------------------------------------------------------------------



 



Company and/or created; (5) the identity of the Company’s Customers, Customer
Prospects, and/or Vendors (including names, addresses, and telephone numbers of
Customers, Customer Prospects, and/or Vendors); (6) any list(s) of the Company’s
Customers, Customer Prospects, and/or Vendors; (7) the account terms and pricing
upon which the Company obtains products and services from its Vendors; (8) the
account terms and pricing of sales contracts between the Company and its
Customers; (9) the proposed account terms and pricing of sales contracts between
the Company and its Customer Prospects; (10) the names and addresses of the
Company’s employees and other business contacts of the Company; and (11) the
techniques, methods, and strategies by which the Company develops, manufactures,
markets, distributes, and/or sells any of the sleep products described in
Section 2.a.(1).
          (9) “Trade Secrets” means Confidential Information which meets the
additional requirements of the Delaware Uniform Trade Secrets Act (“DUTSA”), 6
Del. Code Ann. §§ 2001-2011, and/or under any other applicable law.
          (10) “Proprietary Rights” means any and all inventions, discoveries,
developments, methods, processes, compositions, works, supplier and customer
lists (including information relating to the generation and updating thereof),
concepts, and ideas (whether or not patentable or copyrightable) conceived,
made, developed, created, or reduced to practice by the Executive (whether at
the request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
prior to or during the Executive’s employment, which may be directly or
indirectly useful in, or related to, the Business of the Company or any business
or products contemplated by the Company while the Executive was or is an
employee, officer, or director of the Company.
     b. The Executive agrees that Executive’s work for the Company has brought
and will bring the Executive into close contact with many of the Customers,
Customer Prospects, Vendors, Trade Secrets, and Confidential Information. The
Executive further agrees that the covenants in this Section 2 are reasonable and
necessary to protect the Company’s legitimate business interests and its
Customer, Customer Prospects, and Vendor relationships, Trade Secrets,
Confidential Information, and Proprietary Rights.
     c. The Executive agrees to faithfully perform the duties assigned to the
Executive and will not engage in any other employment or business activity while
employed by the Company that might interfere with the Executive’s full-time
performance of the Executive’s duties for the Company or cause a conflict of
interest. The Executive agrees to abide by all of the Company’s policies and
procedures, which may be amended from time-to-time.
     d. The Executive further agrees that, due to the Executive’s position, the
Executive’s engaging in any activity that may breach this Supplement Agreement
will cause the Company great, immediate and irreparable harm.
     e. Duty of Confidentiality. The Executive agrees that during Executive’s
employment with the Company and for a period of five (5) years following the
termination of such employment for any reason, the Executive shall not directly
or indirectly divulge or make use of any Confidential Information outside of
Executive’s employment with the Company (so long as the information remains
confidential) without the prior written consent of the Company. The Executive
shall not directly or indirectly misappropriate, divulge, or make use of Trade
Secrets for an indefinite period of time, so long as the information remains a
Trade Secret as defined by the DUTSA and/or any other applicable law. The
Executive further agrees that if the Executive is questioned about information
subject to this Supplement Agreement by anyone not authorized to receive such
information, the Executive will notify the Company’s General Counsel within 72
hours. The Executive acknowledges that applicable law may impose longer duties
of non-disclosure, especially for Trade Secrets, and that such longer periods
are not shortened by this Supplement Agreement.

10



--------------------------------------------------------------------------------



 



     f. Return of Confidential Information And Company Property. The Executive
agrees to return all Confidential Information and/or Trade Secrets within ten
(10) calendar days following the termination of the Executive’s employment for
any reason. To the extent the Executive maintains Confidential Information
and/or Trade Secrets in electronic form on any computers or other electronic
devices owned by the Executive, the Executive agrees to irretrievably delete all
such information and to confirm the fact of deletion in writing within ten (10)
calendar days following termination of employment with the Company for any
reason. The Executive also agrees to return all property in the Executive’s
possession at the time of the termination of the employment with the Company,
including but not limited to all documents, records, tapes, and other media of
every kind and description relating to the Business of the Company and its
Customers, Customer Prospects, and/or Vendors, and any copies, in whole or in
part, whether or not prepared by the Executive, all of which shall remain the
sole and exclusive property of the Company.
     g. Proprietary Rights. Proprietary Rights shall be promptly and fully
disclosed by the Executive to the Company’s General Counsel and shall be the
exclusive property of the Company as against the Executive and Executive’s
successors, heirs, devisees, legatees and assigns. The Executive hereby assigns
to the Company Executive’s entire right, title, and interest therein and shall
promptly deliver to the Company all papers, drawings, models, data, and other
material relating to any of the foregoing Proprietary Rights conceived, made,
developed, created or reduced to practice by Executive as aforesaid. All
copyrightable Proprietary Rights shall be considered “works made for hire.” The
Executive shall, upon the Company’s request and at its expense, execute any
documents necessary or advisable in the opinion of the Company’s counsel to
assign, and confirm the Company’s title in the foregoing Proprietary Rights and
to direct issuance of patents or copyrights to the Company with respect to such
Proprietary Rights as are the Company’s exclusive property as against the
Executive and Executive’s successors, heirs, devisees, legatees and assigns
under this Section 2.g. or to vest in the Company title to such Proprietary
Rights as against the Executive and Executive’s successors, heirs, devisees,
legatees and assigns, the expense of securing any such patent or copyright,
however, to be borne by the Company.
     h. Non-Competition. The Executive covenants and agrees that, during the
term of the Executive’s employment with the Company and for two (2) years after
the termination thereof, regardless of the reason for the employment
termination, the Executive will not, directly or indirectly, anywhere in the
Continental United States, on behalf of any Competitive Business: (1) perform
the same or substantially the same Job Duties described in Section 2.a.(3),
(2) assume a position which is responsible for the overall strategic leadership
of the business, (3) assume a position that is the senior most financial officer
of the business, and/or (4) assume a position which is responsible for overall
strategic leadership for and authority over accounting and treasury duties
and/or for any such sub-function of accounting and treasury.
     i. Non-Solicitation of Customers, Customer Prospects, and Vendors. The
Executive also covenants and agrees that during the term of the Executive’s
employment with the Company and for two (2) years after the termination thereof,
regardless of the reason for the employment termination, the Executive will not,
directly or indirectly, solicit or attempt to solicit any business from any of
the Company’s Customers, Customer Prospects, and/or Vendors with whom the
Executive had Material Contact during the last two (2) years of the Executive’s
employment with the Company.
     j. Non-Solicitation of Employees. The Executive also covenants and agrees
that during the term of the Executive’s employment with the Company and for two
(2) years after the termination thereof, regardless of the reason for the
employment termination, the Executive will not, directly or indirectly, on
Executive’s own behalf or on behalf of or in conjunction with any person or
legal entity, recruit, solicit, or induce, or attempt to recruit, solicit, or
induce, any non-clerical employee of the Company with whom Executive had
personal contact or supervised while performing Executive’s Job Duties, to
terminate their employment relationship with the Company.

11



--------------------------------------------------------------------------------



 



     k. Ownership of Securities. Notwithstanding the provisions set forth
herein, the Executive shall have the right to (a) invest in or acquire any class
of securities issued by any firm, partnership, corporation, and/or any other
entity and/or person not engaged in any Competitive Business, or (b) acquire as
a passive investor (with no involvement in the operations or management of the
business) up to 1% of any class securities which is (i) issued by any
Competitive Business, and (ii) publicly traded on a national securities exchange
or over-the-counter market.
     l. No Disparagement. Each of the parties hereto covenants and agrees that,
during the term of the Executive’s employment with the Company and for two
(2) years after the termination thereof, regardless of the reason for the
employment termination, such party will not, directly or indirectly, either in
writing or by any other medium, make any disparaging, derogatory or negative
statement, comment or remark about the other parties hereto, or any of them, of
Thomas H. Lee Partners, or any other their respective officers, directors,
employees, affiliates, subsidiaries, successors and assigns, as the case may be;
provided, however, that this Section 2.l. shall not be construed to require a
party to provide other than truthful testimony when compelled to testify.
     m. Advanced Notice of Proposed Actions. The Executive agrees that, before
Executive commences employment, solicitations, or any other activity that could
possibly violate this Supplement Agreement and/or brings any claim or cause of
action concerning this Supplement Agreement, the Executive will notify the
Company’s General Counsel of Executive’s intent to commence such actions. The
Company’s General Counsel will then advise the Executive whether the Executive’s
proposed actions would violate terms and conditions of this Supplement
Agreement. Any claim or cause of action brought by the Executive prior to
Executive’s notice and the General Counsel’s response shall be dismissed.
Nothing within this Section limits the Company’s ability to enforce this
Supplement Agreement, and seek any and all relief to which it would be entitled,
should the Executive violate this Supplement Agreement without providing
advanced notice.
     n. False Claims Representations, Cooperation and Promises. Executive agrees
to disclose to Company any information Executive learns concerning any conduct
involving Company that Executive has any reason to believe may be unlawful.
Executive promises to cooperate fully with Company during and after Executive’s
employment with the Company in any investigation Company undertakes into matters
occurring during Executive’s employment with Company. Executive agrees that, as
and when requested by Company whether during or after Executive’s employment
with the Company, Executive will fully cooperate with Company in effecting a
smooth transition of Executive’s responsibilities to others. If requested by
Company, Executive will promptly and fully respond to all inquiries from Company
and its representatives relating to any claims or lawsuits which relate to
matters which occurred during Executive’s employment with Company. If Executive
is contacted as a potential witness to any claim or in any litigation at any
time, Executive will notify Company of any such contact or request within one
(1) day after learning of it and will permit Company to take all steps it deems
to be appropriate, if any, to prevent Executive’s involvement, or to be present
during any such discussions. This section does not prohibit Executive’s
participation as a witness to the extent otherwise legally required, but does
require that Executive provide Company with notice and the opportunity to object
and/or participate.
3. Early Termination of Severance Benefits. If the Executive is entitled to
compensation pursuant to Section 9.4 of the Employment Agreement or otherwise
and engages in activities prohibited by Section 2 of this Supplement Agreement,
then the Company may thereafter immediately terminate and shall not be required
to continue to pay the Executive, or Executive’s dependants and beneficiaries,
any compensation provided for in Section 9.4 of the Employment Agreement, other
than those benefits that the Company may be required to maintain for the
Executive under applicable law.
4. Remedies, Choice of Law, and Forum Selection. In addition to any other
remedies at law or in equity it may have, each party shall be entitled to seek
equitable relief, including injunctive relief and specific performance, in
connection with a breach of the provisions of this Supplement Agreement.

12



--------------------------------------------------------------------------------



 



All provisions of this Supplement Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware exclusively and without
reference to principles of conflict of laws. Any lawsuit, claim, or other legal
proceeding arising out of or relating to this Supplement Agreement shall be
brought exclusively in the Delaware Court of Chancery, and the Executive and the
Company hereby submit to personal jurisdiction within the State of Delaware and
to venue in such courts.

     
 
/s/ WSC  Executive’s initials to acknowledge agreement to Remedies, Choice of
Law, and Forum Selection provision in Section 4.
 
   

5. Construction of Supplement Agreement. The covenants contained herein shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Supplement Agreement. In
the event the court should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that said covenant shall be modified
and enforced to the extent reasonable, whether said modifications be in time,
territory, or scope of prohibited activities.
6. Entire Agreement. This Supplement Agreement represents the entire
understanding between the Executive, Holdings and the Company on the matters
addressed herein and may not be modified, changed or altered by any promise or
statement by Holdings or the Company other than in writing signed by the
Executive and an authorized representative of Holdings and Company. In addition
to the Employment Agreement sections specifically set forth above, this
Supplement Agreement supersedes the Employment Agreement and/or other prior
agreement(s) between the Executive and Holdings and/or the Company, to the
extent the terms of the Employment Agreement and/or such agreement(s) conflict
with this Supplement Agreement. Otherwise, this Supplement Agreement supplements
the Employment Agreement and other prior agreement(s). The waiver by Holdings
and/or the Company of a breach of any provision of this Supplement Agreement by
any employee shall not be construed as a waiver of rights with respect to any
subsequent breach by the Executive.
The Executive acknowledges that Executive has carefully read and understands the
provisions of this Supplement Agreement, and understands that Executive has the
right to seek independent advice at the Executive’s expense or to propose
modifications prior to signing the Supplement Agreement and has negotiated
proposed modifications to the extent Executive deemed necessary. Nothing
contained in this Supplement Agreement creates a contractual right to a
continued employment for a definite term. The Executive represents and warrants
that the Executive has entered into this Supplement Agreement voluntarily and
after consulting with whomsoever the Executive wished.

               
Executed this
  9th day of   December , 2005.
 
               
 
       (day)       (month)    

                      WILLIAM S. CREEKMUIR                 SIMMONS BEDDING
COMPANY    
 
                    /s/ William S. Creekmuir       /s/ Kristen K. McGuffey    
 
                   
(Print Name)
  William S. Creekmuir       By:   Kristen K. McGuffey    
 
 
 
         
 
   
Social Security #:
          Title:   Senior Vice President and General Counsel
 
 
 
         
 
   

                  SIMMONS COMPANY    
 
  /s/ Kristen K. McGuffey         /s/ Kristen K. McGuffey    

           
 
  By:   Kristen K. McGuffey    
 
     
 
   
 
  Title:   Senior Vice President and General Counsel
 
     
 

13